Affirmed and Opinion Filed June 9, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00848-CV

                      ALTA FERGUSON, Appellant
                                  V.
   WAL-MART STORES TEXAS, LLC D/B/A WAL-MART SUPERCENTER STORE
     #5147, WAL-MART STORES, INC. D/B/A WAL-MART STORE #789 AND
                 MCDONALD'S CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-05569-A

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill
       In this personal injury lawsuit arising out of a slip-and-fall, Alta Ferguson appeals the

entry of a final judgment in favor of Wal-Mart.

       Appellant is pro se before this Court. We hold pro se litigants to the same standards as

licensed attorneys and require them to comply with applicable laws and rules of procedure.

Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). To do otherwise would

give a pro se litigant an unfair advantage over a litigant who is represented by counsel. Shull v.

United Parcel Serv., 4 S.W.3d 46, 53 (Tex. App.—San Antonio 1999, pet. denied).

       The Texas Rules of Appellate Procedure control the required contents and organization of

an appellant’s brief. See TEX. R. APP. P. 38.1; ERI Consulting Eng’rs, Inc. v. Swinnea, 318
S.W.3d 867, 880 (Tex. 2010). Under those rules, an appellant’s brief must concisely state all

issues or points presented for review and, among other things, contain a clear concise argument

for the contentions made, with appropriate citations to authorities and to the record. TEX. R. APP.

P. 38.1(i).

       We may not speculate as to the substance of the specific issues asserted by an appellant

and may not make a party’s argument for her. Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678

(Tex. App.—Dallas 2004, pet. denied). And we have no duty to perform an independent review

of the record and the applicable law to determine if the trial court erred. Id. An appellant’s

failure to cite legal authority or provide substantive analysis of a legal issue thus forfeits the

complaint.    See Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex.

1994) (observing that error may be waived by inadequate briefing).

       On November 19, 2015, we notified Ferguson that her brief was deficient and instructed

her to file an amended brief within ten days. She did not do so. On January 19, 2016, Ferguson

filed a motion for an extension of time to file an amended brief. We denied the motion and

advised that the case would be submitted on the defective brief.

       Although we are to construe the rules of appellate procedure liberally, see Republic

Underwriters Ins. Co. v. Mex–Tex., Inc., 150 S.W.3d 423, 427 (Tex. 2004), in this case

appellant’s briefing is so inadequate that we would have to identify her issues and make her

arguments for her, which we will not do. Robertson v. Southwestern Bell Yellow Pages, Inc.,

190 S.W.3d 899, 903 (Tex. App.—Dallas 2006, no pet.). The brief is a collection of notices and

excerpts from medical records. No appellate issues are identified, no arguments are made, and

there are no citations to authority or the record. Therefore, on this record, Ferguson has forfeited

her appellate issue(s) due to inadequate briefing. See TEX. R. APP. P. 38.1(i).




                                                –2–
      We affirm the trial court’s judgment.




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE
150848F.P05




                                              –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ALTA FERGUSON, Appellant                             On Appeal from the County Court at Law
                                                     No. 1, Dallas County, Texas
No. 05-15-00848-CV         V.                        Trial Court Cause No. CC-11-05569-A.
                                                     Opinion delivered by Justice Whitehill.
WAL-MART STORES TEXAS, LLC                           Justices Myers and Stoddart participating.
D/B/A WAL-MART SUPERCENTER
STORE #5147, WAL-MART STORES,
INC. D/B/A WAL-MART STORE #789
AND MCDONALD'S CORPORATION,
Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee WAL-MART STORES TEXAS, LLC D/B/A WAL-
MART SUPERCENTER STORE #5147, WAL-MART STORES, INC. D/B/A WAL-MART
STORE #789 AND MCDONALD'S CORPORATION recover the costs of this appeal from
appellant ALTA FERGUSON.


Judgment entered June 9, 2016.




                                               –4–